Taylor, J.
The plaintiff in error was informed against, tried, convicted and sentenced in the Criminal Court of Record of Escambia county for the crime of robbery while armed with a dangerous weapon. He seeks reversal of the judgment here on writ of error.
Several errors are assigned, but all of them have been abandoned here except those based upon the contention that the verdict is contrary to the evidence and is not supported by it, and because such verdict is contrary to law.
We have carefully examined the evidence, and while it is conflicting, yet that on behalf of the State, we think, was sufficient both in law and fact to support the verdict found, and the same seems to have been given credence to by the jury in preference to that on behalf of the defendant that was in conflict with it. The judgment of the court below is, therefore, hereby affirmed at the cost of the county of Escambia, the insolvency of the defendant having been established in the court below to the satisfaction of the judge.
Hockbr and Cockrell, JJ. concur.
Whitfield, C. J., and Carter and Shackleford concur in the opinion.